DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1770485, filed on 12 May 2017.

Claim Objections
Claims 1 – 12 are objected to because of the following informalities:  
Regarding Claims 1 – 12, the preambles of the claims do not appear to make grammatical sense.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear as to if the term “itself” is referring to the “element sensor”, “central wire”, or the “insulating sheath”, thus rendering the claim indefinite.
Regarding Claim 3, the claim is dependent upon Claim 1, which uses the transitional phrase “consisting of”. A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. See MPEP 2111.03.II. Claim 3 adds an additional element of a “central support”. As the metes and bounds of the term “consisting of” is established to mean excluding any element, step, or ingredient not specified in the claim (See MPEP 2111.03.II.) and Claim 3 is contrary to said meaning, the scope of the claim is unclear and therefore the claim is indefinite.
Regarding Claim 5, the claim recites “sensor element”. It is unclear as to if this structure is the same as the “element sensor” of Claim 1 or if additional structure is being introduced, thus rendering the claim indefinite.
Regarding Claim 5, the claim recites “the sensor element consists of a central wire covered by an insulating sheath itself covered with an expandable conductive sheath”. This is very similar to what is already recited in Claim 1. It is unclear if the “central wire”, “insulating sheath”, and “expandable conductive sheath” are the same as those of Claim 1 and the claim is attempting to narrow Claim 1 in some manner, or if Claim 5 is attempting to introduce additional structure, thus rendering the claim Claims 6 – 10 refer to/further limit/depend on these terms and therefore are further unclear.
Regarding Claim 5, it is unclear as to if the term “itself” is referring to the “sensor element”, “central wire”, or the “insulating sheath”, thus rendering the claim indefinite.
Regarding Claim 7, the claim is dependent upon Claim 1, which uses the transitional phrase “consisting of”. A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. See MPEP 2111.03.II. Claim 7 adds an additional element of an “insulating sheath”. As the metes and bounds of the term “consisting of” is established to mean excluding any element, step, or ingredient not specified in the claim (See MPEP 2111.03.II.) and Claim 7 is contrary to said meaning, the scope of the claim is unclear and therefore the claim is indefinite.
Claim 7 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the insulating partial sheath".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the sensor element".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, the claim recites “it is inserted into an electrically insulated perforated braided sheath”. It is unclear as to what “it” refers to, thus rendering the claim indefinite.
	Regarding Claim 11, the claim is dependent upon Claim 1, which uses the transitional phrase “consisting of”. A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. See MPEP 2111.03.II. 
	Regarding Claim 12, the claim recites “a watch and alarm system”. It is unclear as to what a “watch and alarm system” is and what the metes and bounds of such a system is, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 5, 7, and 12 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gautier et al. (US 2016/0290887).
Regarding Claim 1, as best understood, Gautier discloses a senor cable (208) capable of conductive and non-conductive liquids leaks, in at least Figure 4, consisting of a main body (108) and at least one element sensor (110, 112, 114, 116) consisting of a central wire (110) surrounded by an insulating sheath (112), itself integrated in an 
Regarding Claim 4, as best understood, Gautier discloses the sensor element is spirally wound around the main body (Figure 5).
Regarding Claim 5, Gautier discloses the sensor element (110, 112, 114, 116) consisting of a central wire (110) covered by an insulating sheath (112) itself covered with an expandable conductive sheath (114) [0067].
Regarding Claim 7, as best understood, Gautier discloses the said expandable conductive sheath of the sensor element is partially covered with an insulating sheath (116) [0105], the assembly having in section a circular shape (Figure 4).
Regarding Claim 12, as best understood, Gautier discloses a liquid leak detection system (Figure 1) connected to a watch and alarm system (210) comprising the sensor cable according to Claim 1 (see Rejection of Claim 1 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US 2016/0290887).
Regarding Claim 2, as best understood, Gautier discloses the main body being made of an insulator [0106]. 
Examiner takes Official Notice it is common knowledge in the art plastics are an electrical insulator. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to form the main body of a plastic material for the benefit of a use of a known electrical insulating material having excellent mechanical strength, stiffness, and abrasion resistance. 
The limitation pertaining to the body being made via extrusion amounts to a product by process claim limitation. The patentability of a product does not depend on its method of production. See MPEP 2113. As such, the claim limitation has been met. Nevertheless, it also would have been obvious to form the main body utilizing the well-known process of extrusion as extrusion is a well-known process used form manufacturing insulation and allows for high-volume manufacturing.
Regarding Claim 3, as best understood, Gautier discloses the main body is formed by a central support in the form of a metal rod (416) coated with an insulator material (108).
Examiner takes Official Notice it is common knowledge in the art plastics are an electrical insulator. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to form the main body with a plastic 
The limitation pertaining to the body being made via extrusion amounts to a product by process claim limitation. The patentability of a product does not depend on its method of production. See MPEP 2113. As such, the claim limitation has been met. Nevertheless, it also would have been obvious to form the main body utilizing the well-known process of extrusion as extrusion is a well-known process used form manufacturing insulation and allows for high-volume manufacturing.

Claims 6 and 8 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US 2016/0290887), in view of Keyser et al. (US 5341128).
Regarding Claim 6, as best understood, Gautier discloses said expandable conductive sheath is made of a conductive material [0067].
Gautier fails to expressly disclose the material is a polymer.
Keyser discloses an expandable conductive sheath made of a conductive polymer (elastomer) material (Col 3, lines 39 – 45).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gautier’s conductive sheath to include a polymer for the benefit of utilizing well known materials which swell in the presence of hydrocarbons, as taught by Keyser (Col 4, lines 24 – 45).
Regarding Claim 8, as best understood, Gautier fails to disclose said insulating sheath is made of a polymeric material.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gautier’s insulating sheath so that it is made of a polymeric material for the benefit of utilizing a material known to be of high strength and abuse/abrasion resistant, as taught by Keyser (Col 5, lines 47 – 52).
Regarding Claim 9, as best understood, Gautier fails to disclose the expandable conductive sheath and the insulating partial sheath are made of silicone material.
Keyser teaches an expandable conductive sheath and an insulating partial sheath are made of the same material (Col 5, lines 56 – 47) which includes a silicone material (Col 4, lines 31).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gautier so that the expandable conductive sheath and the insulating partial sheath are made of silicone material for the benefit of utilizing well known materials which swell in the presence of hydrocarbons, as taught by Keyser (Col 4, lines 24 – 45), and of high strength and abuse/abrasion resistant, as taught by Keyser (Col 5, lines 47 – 52).
Regarding Claim 10, as best understood, Gautier fails to expressly disclose the sensor element partly covered by the insulating sheath is inert against metal dust deposits.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gautier’s insulating sheath so that it is inert against metal dust deposits for the benefit of utilizing a material known to be of high strength and abuse/abrasion resistant, as taught by Keyser (Col 5, lines 47 – 52).
Regarding Claim 11, as best understood, Gautier fails to expressly disclose it is inserted into an electrically insulating perforated braided sheath.
Keyser discloses an electrically insulating perforated braided sheath (Col 5, lines 21 – 55).
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gautier to have the cable inserted into an electrically insulating perforated braided sheath for the benefit of allowing hydrocarbons top enter the cable while preventing damage during installation and use of the cable, as taught by Keyser (Col 5, lines 21 – 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856